ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




             Rivera v. City of Chicago Electoral Board, 2011 IL App (1st) 110283




Appellate Court            JOSE “JOE” RIVERA, Petitioner-Appellant, v. THE CITY OF
Caption                    CHICAGO ELECTORAL BOARD, LANGDON D. NEAL, Chairman,
                           RICHARD A. COWEN, Commissioner, MARISEL A. HERNANDEZ,
                           Commissioner, TIMOTHY J. RADDATZ, and GERALD J. HOLST, JR.,
                           Respondents-Appellees.



District & No.             First District, Fifth Division
                           Docket No. 1-11-0283


Filed                      July 29, 2011


Held                       Where petitioner failed to strictly comply with the service requirements
(Note: This syllabus       of section 10-10.1 of the Election Code, the trial court’s dismissal of his
constitutes no part of     petition for judicial review of the declaration that his candidacy for
the opinion of the court   alderman was invalid was affirmed and his appeal to the appellate court
but has been prepared      was dismissed.
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 2011-COEL-12; the
Review                     Hon. Susan Fox Gillis, Judge, presiding.



Judgment                   Order affirmed; appeal dismissed.
Counsel on                  Andrew Finko, of Chicago, for appellant.
Appeal
                            James M. Scanlon and Joan T. Agnew, both of James M. Scanlon &
                            Associates, of Chicago, for appellee City of Chicago Electoral Board.

                            Thomas A. Jaconetty, of Chicago, for appellees Timothy J. Raddatz and
                            Gerald J. Holst, Jr.


Panel                       PRESIDING JUSTICE FITZGERALD SMITH delivered the judgment
                            of the court, with opinion.
                            Justices Howse and Quinn concurred in the judgment and opinion.



                                              OPINION

¶1          Following the declaration of the invalidity of his candidacy, petitioner-appellant Jose
        “Joe” Rivera (petitioner) moved for an expedited briefing schedule and decision related to
        the general municipal election for alderman of the 45th Ward of the City of Chicago to be
        held on February 22, 2011. His motion was denied as a practical matter due to insufficient
        time to address and resolve his appeal before the scheduled election. The cause has since
        been briefed for appeal by petitioner, as well as by respondents-appellees the City of
        Chicago Electoral Board (Board); Langdon D. Neal, chairman, Richard A. Cowen,
        commissioner, and Marisel A. Hernandez, commissioner (collectively, members); and
        Timothy J. Raddatz and Gerald J. Holst, Jr. (individually, or objectors). Upon review, we
        issue the instant order affirming the decision of the trial court and dismissing petitioner’s
        appeal.

¶2                                           BACKGROUND
¶3           Petitioner filed nomination papers to become a candidate in said election. Raddatz and
        Holst filed objections to the validity of petitioner’s candidacy and the cause proceeded
        before a hearing officer in December 2010 pursuant to an order from the Board. During this
        hearing, in addition to the matter at hand (the validity of his candidacy), petitioner filed
        multiple motions to strike. In them, he complained, in part, that the hearing officer initially
        defaulted objectors for failure to appear but then vacated that default when they eventually
        appeared following a delay, and that objectors were improperly represented by a nonattorney
        at the hearing (i.e., a clerk for their attorney of record). After considering these motions, the
        hearing officer orally denied them, concluding that the delay in appearance was
        understandable due to special circumstances, and that the nonattorney had not provided any
        legal services but only obtained the briefing schedule on the motions. The hearing officer
        then took the case under advisement and, on December 22, 2010, submitted a

                                                  -2-
     recommendation to the Board that the objections be sustained, that petitioner’s candidacy
     be declared invalid, and that petitioner’s name not be printed on the election ballot.
¶4        On January 7, 2011, the Board met to review the hearing officer’s recommendations.
     Counsel for petitioner, as well as counsel for objectors, were present and argued at this
     meeting. At the conclusion of the argument, the Board verbally stated that it would affirm
     the hearing officer’s recommendation. Later, on this same day, the Board issued its written
     decision, officially adopting the hearing officer’s recommendation and sustaining the
     objections to petitioner’s candidacy. It is unclear from the record which, if any, of the parties
     or their representatives were present at the time the Board issued its written decision.1 On
     this same day, the Board sent a copy of its written decision by mail in a sealed envelope with
     postage prepaid to petitioner’s counsel of record. In the decision, immediately after the
     signatures of the Board members who comprised the panel involved, it is stated:
              “NOTICE: Pursuant to Section 10-10.1 of the Election Code (10 ILCS 5/10-10.1)
              a party aggrieved of this decision and seeking judicial review of this decision
              must file a petition for judicial review with the Clerk of the Circuit Court of
              Cook County within 5 days after service of the decision of the Electoral Board.”
              (Emphasis in original.)
¶5        Petitioner admits, for the record, that he, via his counsel, received the Board’s written
     decision on either January 10 or 11, 2011. On January 12, 2011, petitioner filed a petition
     for judicial review with the clerk of the circuit court of Cook County, arguing that the
     Board’s decision should be reversed and attaching a copy of that decision. In his “Notice of
     Filing” accompanying the petition, petitioner stated that he served his petition upon the
     parties involved by “placing same into the US Postal Service mail receptacle in Chicago,
     Illinois at or before 5:00 pm on January 11, 2011.” In his “Service List,” petitioner listed the
     Board and its three members and stated that each was served “c/o: James Scanlon, General
     Counsel, 69 W. Washington St., 8th Floor, Chicago, Illinois 60602”; petitioner also listed
     objectors and stated that each was served “c/o: Thomas A. Jaconetty, Esq., Attorney for
     Objectors, 33 North La Salle Street, Suite 3300, Chicago, Illinois 60602.”
¶6        Also on January 12, 2011, petitioner filed a “Notice of Emergency Motion” to set a
     hearing date on his petition for January 14, 2011. In an order, the trial court instructed the
     Board and its members to file their motion to dismiss on January 14, 2011, and told
     petitioner to submit his response via email to the court on January 17, 2011 (a court holiday),
     and file it on January 18, 2011. The court then set a hearing date for January 18, 2011, at 2
     p.m.
¶7        In their motion to dismiss, the Board and its members argued that petitioner failed to
     effectuate proper service of his petition as required by section 10-10.1 of the Illinois Election
     Code (Code) (10 ILCS 5/10-10.1 (West 2010)), because he served their attorney and not
     them personally, and, thus, that the trial court lacked jurisdiction to hear the petition.
     Objectors, too, filed a motion to dismiss for lack of subject matter jurisdiction.

             1
              Pursuant to the parties’ discussion of this point in their briefs, there is a clear indication that
     one, more or all of them were absent at the time the Board reconvened on this day to issue its written
     decision.

                                                    -3-
¶8          On January 18, 2011, at 1:55 p.m. (immediately preceding the hearing), in addition to
       filing his response to the Board’s motion to dismiss, petitioner filed a “Supplemental
       Certificate of Service and Corrected Notice of Filing–Corrected Certificate of Service.” In
       this filing, petitioner “corrected” the date when he notified the parties that he filed his
       petition for judicial review with the court, stating it was January 12, 2011 and not January
       11, 2011, as he originally claimed. He also included a “corrected” certificate of service,
       stating the he served the parties listed in his “Service List” by “certified mail–return receipt
       requested,” as well as by “hand delivering copies of same” to them before 5 p.m. on January
       12, 2011. Attached to this was a “Service List,” identical to the original one petitioner filed
       with his petition, listing the Board and its members as served “c/o: James Scanlon” and
       objectors as served “c/o: Thomas A. Jaconetty, Esq.” Petitioner further filed, at the same
       time, a “Supplemental Certificate of Service,” certifying that he served objectors, each
       individually, with a copy of his petition by certified mail-return receipt requested on January
       14, 2011.
¶9          Arguments were then heard before the trial court. At their conclusion, the court entered
       an order on January 18, 2011 granting both the Board’s and objectors’ motions to dismiss
       for the “reasons stated in open court, including improper service on the Board and
       [o]bjectors.” Ultimately, the court held that it “lack[ed] subject-matter jurisdiction” over
       petitioner’s cause.
¶ 10        Later that day, at 4:20 p.m., petitioner filed with the court a document titled “Section 10-
       10.1 Proof of Service.” In it, petitioner stated that he served a copy of his petition “upon all
       Respondents by CERTIFIED MAIL–RETURN RECEIPT REQUESTED” on January 18,
       2011. (Emphasis in original.) However, the only “Respondents” he indicated were the Board
       and its members, not objectors. Petitioner listed the address for each as “69 W. Washington
       Street,” and for the first time did not serve them “c/o: James Scanlon.” Attached to this
       document were photocopies of four certified mail receipts, one for the Board and one for
       each member, all dated January 18, 2011.
¶ 11        Then, on January 24, 2011, petitioner filed another document titled “Section 10-10.1
       Proof of Service” with the court. In this document, petitioner stated that he served a copy of
       his petition “upon all Respondents” by certified mail–return receipt requested “a third time,
       on January 18, 2011.” Petitioner attached the return receipt cards for the Board, the three
       members and objector Raddatz; he did not list objector Holst nor did he include any receipt
       card from him.
¶ 12        On January 26, 2011, petitioner filed his Notice of Appeal with our court.

¶ 13                                         ANALYSIS
¶ 14       On appeal, petitioner makes several contentions. First, he claims that sections 10-10 and
       10-10.1 of the Code are unconstitutional because their short time frames deprive aggrieved
       parties of meaningful judicial review and violate equal protection. He then asserts that he in
       fact timely filed his petition and complied with the service requirements of the Code. Finally,
       he urges that, if we were to find that the trial court did, indeed, have subject matter
       jurisdiction over his cause, we should also reverse on the merits to find that the Board’s
       decision here was improper. We disagree with all his contentions.

                                                 -4-
¶ 15        We must begin by noting that petitioner’s cause is technically moot. The existence of an
       actual case or controversy is essential to our appellate jurisdiction. See In re Andrea F., 208
       Ill. 2d 148, 156 (2003); Richardson v. Rock Island County Officers Electoral Board, 179 Ill.
       2d 252, 256 (1997) (the function of our court is to decide controverted issues). Thus, a court
       of review will not generally decide cases that are moot. See Andrea F., 208 Ill. 2d at 156.
       A case is moot when it presents no actual controversy or when the legal issue involved has
       ceased to exist. See Andrea F., 208 Ill. 2d at 156; Richardson, 179 Ill. 2d at 256. The test to
       determine mootness is whether the issue involved in the trial court no longer exists because
       intervening events have rendered it impossible for the reviewing court to grant effectual
       relief to the complaintant. See Andrea F., 208 Ill. 2d at 156; Richardson, 179 Ill. 2d at 256;
       see also Nelson v. Qualkinbush, 389 Ill. App. 3d 79, 84 (2009) (discussing judicial review
       of election matter). Where the issue before the court is moot, the pending appeal is generally
       dismissed. See Andrea F., 208 Ill. 2d at 156; Nelson, 389 Ill. App. 3d at 84; see also
       Richardson, 179 Ill. 2d at 256.
¶ 16        In the instant cause, the relief petitioner seeks is to have his name placed on the ballot
       as a candidate for office of alderman of the 45th Ward for the municipal general election to
       be held on February 22, 2011. However, that election has passed. So, too, then, has the issue
       that was involved in the trial court; it has ceased to exist. Due to this intervening event, it is
       simply impossible for us to grant the relief petitioner requests. As such, and without the
       existence of an actual controversy, the instant cause is technically moot. See, e.g.,
       Richardson, 179 Ill. 2d at 256 (appeal in election case asserting constitutional vagueness of
       statute dismissed as moot where, in part, election had already passed).
¶ 17        However, notwithstanding these general mootness rules, a reviewing court may address
       an otherwise moot issue pursuant to one of several exceptions: the public-interest exception,
       the capable-of-repetition exception, or the collateral-consequences exception. See In re
       Alfred H.H., 233 Ill. 2d 345, 355-62 (2009). Regarding the public-interest exception, which
       is particularly applicable to election cases, mootness will be excused if there is a
       substantially public nature to the question involved, there is a need for an authoritative
       determination that will help guide our public officers, and there is a likelihood that the
       question will recur. See Cinkus v. Village of Stickney Municipal Officers Electoral Board,
       228 Ill. 2d 200, 208 (2008).
¶ 18        We find that the instant cause meets the public-interest exception to the mootness rules.
       Clearly, it involves questions of election law, “which inherently is a matter of public
       concern.” Cinkus, 228 Ill. 2d at 208. And, the issue is likely to recur in future municipal
       elections. The sections of the Code in question–particularly, section 10-10.1–involve the
       most basic tenets of the specific legal procedure that must be followed to obtain review from
       the Board: the time allowed in which to file a petition for judicial review and the steps
       required to effectuate service. Therefore, an authoritative determination on these issues is
       desirable to guide public officers. Accordingly, we decline to dismiss the instant appeal as
       moot. See, e.g., Cinkus, 228 Ill. 2d at 208 (wherein reviewing court, pursuant to public-
       interest exception, chose to address election case that was otherwise technically moot
       because time for election had already come and gone).
¶ 19        Turning to the issues before us, then, we note that all the parties agree as to the

                                                  -5-
       appropriate standard of review which we must employ. As noted earlier, petitioner appeals
       the trial court’s grant of the Board’s and objectors’ motions to dismiss for lack of subject
       matter jurisdiction. An appeal from the grant of a motion to dismiss is reviewed de novo. See
       DeLuna v. Burciaga, 223 Ill. 2d 49, 59 (2006) (motion to dismiss based on defect is
       reviewed de novo); accord Krauss v. Board of Election Commissioners, 287 Ill. App. 3d 981,
       984 (1997). More specifically, whether a court has subject matter jurisdiction over issues
       resulting from a petitioner’s alleged failure to comply with the Code is a question of law that,
       likewise, requires de novo review. See Nelson, 389 Ill. App. 3d at 83. And, petitioner here
       asks us to interpret section 10-10.1 of the Code–again, requiring de novo review. See Cinkus,
       228 Ill. 2d at 210 (interpretation of meaning of statutory language mandates independent
       review by court).
¶ 20        Illinois courts do not have general jurisdiction over election cases, but may only review
       them pursuant to statute, namely, sections 10-10 and 10-10.1 of the Code. See Nelson, 389
       Ill. App. 3d at 86; Hough v. Will County Board of Elections, 338 Ill. App. 3d 1092, 1094
       (2003); Bill v. Education Officers Electoral Board of Community Consolidated School
       District No. 181, 299 Ill. App. 3d 548, 551 (1998) (citing Allord v. Municipal Officers
       Electoral Board, 288 Ill. App. 3d 897, 900 (1997)). Accordingly, the requirements mandated
       upon the parties as provided in these sections are jurisdictional requirements that must be
       followed. See Nelson, 389 Ill. App. 3d at 86; Hough, 338 Ill. App. 3d at 1094. “The ‘[f]ailure
       of a party to comply with any of the *** requirements when appealing [a Board] decision
       invites dismissal via section 2-619 (735 ILCS 5/2-619 [(West 2010) of the Illinois Code of
       Civil Procedure]), for lack of subject matter jurisdiction.’ ” Hough, 338 Ill. App. 3d at 1094
       (quoting Bill, 299 Ill. App. 3d at 551-52); accord Nelson, 389 Ill. App. 3d at 86-87.
       Therefore, a motion to dismiss must be granted “if strict compliance with section 10-10.1
       [of the Code] is not demonstrated in the record.” Nelson, 389 Ill. App. 3d at 87 (“the rule of
       strict compliance with the *** Code to establish subject matter jurisdiction is abundantly
       clear”); Rita v. Mayden, 364 Ill. App. 3d 913, 917 (2006) (Illinois courts have no jurisdiction
       over election cases in which party seeking review of Board’s decision did not strictly comply
       with Code procedure).
¶ 21        Sections 10-10 and 10-10.1 of the Code were amended in July 2010. Section 10-10,
       which deals with what the Board must do upon a determination regarding the validity of a
       petitioner’s candidacy, states, in pertinent part:
                 “The [Board] must state its findings in writing and must state in writing which
                 objections, if any, it has sustained. A copy of the decision shall be served upon the
                 parties to the proceedings in open proceedings before the [Board]. If a party does not
                 appear for receipt of the decision, the decision shall be deemed to have been served
                 on the absent party on the date when a copy of the decision is personally delivered
                 or on the date when a copy of the decision is deposited in the United States mail, in
                 a sealed envelope or package, with postage prepaid, addressed to each party affected
                 by the decision or to such party’s attorney of record, if any, at the address on record
                 for such person in the files of the [Board].” (Emphasis added.) 10 ILCS 5/10-10
                 (West 2010).
       Section 10-10.1 allows a potential candidate, such as petitioner here, who was aggrieved by

                                                 -6-
       a decision of the Board and removed or prohibited from having his name placed on a ballot
       to secure judicial review of that decision. That section states, in pertinent part:
                “The party seeking judicial review must file a petition with the clerk of the court and
                must serve a copy of the petition upon the [Board] and other parties to the
                proceeding by registered or certified mail within 5 days after service of the decision
                of the [Board] as provided in Section 10-10. The petition shall contain a brief
                statement of the reasons why the decision of the [B]oard should be reversed. The
                petitioner shall file proof of service with the clerk of the court.” (Emphasis added.)
                10 ILCS 5/10-10.1 (West 2010).
¶ 22        Clearly, then, the Code mandates that, once the Board serves its written decision upon
       the parties either orally at a hearing (if they are present), by personal delivery or by
       depositing it in the mail, a petitioner must satisfy “four explicit prerequisites to subject
       matter jurisdiction” and obtain judicial review of that decision. Nelson, 389 Ill. App. 3d at
       86. Specifically, he must (1) file his challenging petition with the clerk of the court within
       five days after the Board’s service of its decision; (2) serve copies of the petition on the
       Board and the other parties to the proceedings by registered or certified mail within five days
       after the Board’s service of its decision; (3) state in that petition why the Board’s decision
       should be reversed; and (4) file proof of service with the clerk of the court. See 10 ILCS
       5/10-10, 10-10.1 (West 2010); see, e.g., Nelson, 389 Ill. App. 3d at 86; accord Hough, 338
       Ill. App. 3d at 1094 (noting that these four elements were the same under the preamended
       version of Code; only time factor was changed, narrowing a petitioner’s time for filing and
       service from 10 days to 5 days); Bill, 299 Ill. App. 3d at 551 (these are “four distinct
       requirements that must be complied with in order to properly confer jurisdiction upon” our
       courts).
¶ 23        There is no dispute in the instant cause that petitioner satisfied the first, third and fourth
       requirements of section 10-10.1. That is, the record demonstrates that he filed his petition
       for judicial review of the Board’s decision with the clerk of the court within five days after
       the Board’s service was complete, he stated in that petition the reasons why he believed the
       Board’s decision should be reversed to allow his name to appear on the ballot, and he filed
       proof of service with the clerk of the court. The issue in this cause focuses instead on the
       second requirement of service, pursuant to which petitioner was required to serve copies of
       the petition on the Board and the other parties to the proceedings by registered or certified
       mail within five days after the Board’s service of its decision upon him. To properly obtain
       review of his cause, then, and in accordance with the well-established rules of strict
       compliance with the Code, petitioner must have strictly followed the service requirement of
       section 10-10.1, which prescribes who must be served, how they must be served and when
       they must be served with his petition for judicial review.
¶ 24        First, with respect to who must be served, section 10-10.1 requires a petitioner to serve
       a copy of his petition upon those who are indispensable parties to his cause, namely, “upon
       the [Board] and other parties to the proceeding[s].” 10 ILCS 5/10-10.1 (West 2010); see
       Allord, 288 Ill. App. 3d at 902 (service must occur upon all “necessary parties”). Clearly,
       from the statutory language, this includes the Board itself, as the entity that issued the
       decision which the petitioner seeks to challenge. See 10 ILCS 5/10-10.1 (West 2010);


                                                  -7-
       Nelson, 389 Ill. App. 3d at 87 (“[t]here can be no doubt that section 10-10.1 requires service
       of the Board”); Allord, 288 Ill. App. 3d at 901-02; Russ v. Hoffman, 288 Ill. App. 3d 281,
       284 (1997) (failure to serve board with petition deprives courts of subject matter jurisdiction
       to review petition). However, this also includes those individual Board members who
       participated in the decision, as they were the ones who actually reached the decision of the
       Board. See Nelson, 389 Ill. App. 3d at 87 (“it follows that the Code requires that service
       must be effected on both the Board as the entity making the decision and its members who
       voted on the decision” (emphasis in original)); Bill, 299 Ill. App. 3d at 552-53 (individual
       members of board are necessary parties who must be served under section 10-10.1, since
       they render the decision that determines the rights and liabilities of the parties involved in
       this administrative adjudication; failure to serve them results in loss of subject matter
       jurisdiction upon courts); accord Russ, 288 Ill. App. 3d at 284 (service must be made upon
       individual board members, as they are necessary parties). And, the petitioner must also serve
       the objectors to his candidacy, as they, too, are indispensable parties to the litigation. See
       Hough, 338 Ill. App. 3d at 1094 (those who contest candidacy comprise “other parties to the
       proceedings” and must be promptly served under section 10-10.1).2
¶ 25       Next, regarding how these necessary parties must be served, section 10-10.1 mandates
       that petitioner must serve a copy of his petition upon them “by registered or certified mail.”
       10 ILCS 5/10-10.1 (West 2010). Moreover, this service must be done personally. See
       Hough, 338 Ill. App. 3d at 1094. Specifically, our courts have made explicitly clear that a
       petitioner’s service on the attorneys who represent the necessary parties involved is wholly
       impermissible; it is simply “not sufficient for purposes of meeting the requirements of the
       Code” and will result in the dismissal of the cause for lack of jurisdiction. Nelson, 389 Ill.
       App. 3d at 87 (service on attorney for board did not satisfy service requirements of section
       10-10.1 and, thus, dismissal of cause was proper as courts were deprived of subject matter
       jurisdiction); accord Hough, 338 Ill. App. 3d at 1094 (the petitioner’s service on the
       objectors’ attorney and not on the objectors themselves did not comply with statutory
       requirement and resulted in dismissal of appeal); Allord, 288 Ill. App. 3d at 902 (that
       candidates’ attorney was served, rather than candidates personally, “is without significance”
       and review of appeal was precluded).
¶ 26       Finally, in addition to who and how, section 10-10.1 prescribes when the petitioner must
       serve the necessary parties. The section clearly states that this must be done “within 5 days
       after service of the decision of the [Board] as provided in Section 10-10.” 10 ILCS 5/10-10.1
       (West 2010). Thus, once the Board has served the petitioner with its written hearing decision
       declaring his candidacy invalid via section 10-10, namely, by either giving it to him in the
       open proceedings that led to the decision or, if he is not present, by personally delivering it
       to him or depositing a copy of it in the mail addressed to him or his attorney of record (see
       10 ILCS 5/10-10 (West 2010)), the burden falls upon the petitioner to serve the necessary
       parties with his petition for judicial review within five days from that date and in accordance


               2
               Another necessary party required to be served would be the candidate himself, were, for
       example, an objector seeking judicial review of a board decision. See Allord, 288 Ill. App. 3d at 902-
       03.

                                                    -8-
       with the remaining requirements of section 10-10.1. See 10 ILCS 5/10-10.1 (West 2010).
¶ 27       Again, we must emphasize that the requirements imposed by the Code upon a petitioner
       seeking review of a Board’s decision, particularly regarding filing and service as dictated in
       section 10-10.1, are jurisdictional and must be strictly followed or else no court may review
       his petition due to a lack of subject matter jurisdiction. See Nelson, 389 Ill. App. 3d at 86-87;
       Hough, 338 Ill. App. 3d at 1094; Bill, 299 Ill. App. 3d at 551-52; Rita, 364 Ill. App. 3d at
       917.
¶ 28       In the instant cause, the record reveals that the Board met on January 7, 2011 to review
       and consider the hearing officer’s recommended decision that petitioner’s name not be
       printed on the ballot. Both petitioner and objectors were present and argued before the Board
       at this hearing. Petitioner admits that, at the conclusion of this hearing, the Board gave a
       verbal decision in the matter–it announced during the open proceedings that it would be
       affirming the hearing officer’s recommendation that petitioner’s candidacy be declared
       invalid. What can be gleaned next from the record is that the Board adjourned so it could
       transcribe its decision in the matter in writing, as required by section 10-10 of the Code. See
       10 ILCS 5/10-10 (West 2010) (“[t]he [Board] must state its findings in writing”). When the
       Board reconvened later on this same day to issue that written decision officially declaring
       petitioner’s candidacy invalid, it was unclear which, if any, of the parties or their
       representatives were present to receive it. Therefore, with some or all of the parties absent
       from this portion of the open proceedings, the Board chose, as per its authority under section
       10-10, to serve petitioner with a copy of its decision by depositing it in the mail addressed
       to his counsel of record. See 10 ILCS 5/10-10 (West 2010) (“[i]f a party does not appear for
       receipt of the decision, the decision shall be deemed to have been served on the absent party
       *** on the date when a copy of the decision is deposited in the United States mail ***
       addressed to each party *** or to such party’s attorney of record”). The Board mailed its
       written decision to petitioner’s attorney on the same date it concluded the hearing.
       Accordingly, the record clearly establishes that petitioner was served with the Board’s
       decision on this date–January 7, 2011.
¶ 29       Petitioner admits in his brief on appeal that his attorney received the Board’s written
       decision in the mail on either January 10 or 11, 2011. Written at the end of the decision,
       following the Board members’ signatures, was the following reminder to petitioner:
                “NOTICE: Pursuant to Section 10-10.1 of the Election Code (10 ILCS 5/10-10.1)
                a party aggrieved of this decision and seeking judicial review of this decision
                must file a petition for judicial review with the Clerk of the Circuit Court of
                Cook County within 5 days after service of the decision of the Electoral Board.”
                (Emphasis in original.)
¶ 30       Accordingly, under the time provision of section 10-10.1, petitioner had five days from
       January 7, 2011 to file his petition for judicial review with the clerk of the court and to serve
       all necessary parties with it. Indeed, the record reveals that petitioner timely filed his
       petition. On January 12, 2011, petitioner filed it with the clerk of the court, arguing why the
       Board’s decision should be reversed. See 10 ILCS 5/10-10.1 (West 2010) (petitioner must
       state reasons for reversal). To his petition, he attached a copy of the Board’s decision–clearly
       showing the date he was served (January 7, 2011) and the timeliness of his filing (January

                                                 -9-
       12, 2011). In addition, and also as required by section 10-10.1, petitioner filed proof of
       service with the clerk of the court. See 10 ILCS 5/10-10.1 (West 2010).
¶ 31        However, in his proof of service, petitioner stated that he served his petition upon the
       parties involved by “placing same into the US Postal Service mail receptacle in Chicago,
       Illinois at or before 5:00 pm on January 11, 2011.” In his service list, regarding the “parties
       involved,” petitioner separately listed the Board and its three members, but stated under each
       that he served them “c/o: James Scanlon, General Counsel, 69 W. Washington St., 8th Floor,
       Chicago, IL 60602.” He then listed objectors Raddatz and Holst together and stated that he
       served them “c/o: Thomas A. Jaconetty, Esq., Attorney for Objectors, 33 North La Salle
       Street, Suite 3300, Chicago, Illinois 60602.”
¶ 32        From our review of the record, it is obvious that, while petitioner timely filed his petition
       for judicial review and even complied with three of the four mandatory requirements for
       such review under section 10-10.1 of the Code (i.e., timely filing, stating reasons for
       reversal, and filing proof of service with the court), he did not comply with the service
       requirement.
¶ 33        As we discussed at length above, to obtain review of his petition, a petitioner must serve
       the proper parties within the proper time and in the proper manner dictated by section 10-
       10.1. Petitioner here named all the necessary parties to this litigation: the Board, its
       individual members and both objectors. And, he stated that he mailed his petition to them
       by January 11, 2010, within the five-day service time frame set by section 10-10.1. Yet, he
       failed to properly effectuate service in two critical, and mandatory, ways. First, petitioner
       stated only that he placed a copy of his petition “into [a] US Postal Service mail receptacle”
       in order to serve the parties. However, section 10-10.1 requires that petitioner send the
       parties a copy of his petition “by registered or certified mail.” Clearly, then, petitioner did
       not properly serve the Board, its members or objectors when he failed to do this. Second,
       petitioner also missed the mark by failing to serve the parties personally. Again, petitioner’s
       service list shows that he served “James Scanlon, General Counsel”–the attorney for the
       Board and its members–rather than these parties individually. Likewise, he served Thomas
       Jaconetty, “Attorney for Objectors,” rather than Raddatz and Holst themselves. Petitioner
       served these indispensable parties “care of” their attorneys at the addresses of their
       attorneys’ offices; nowhere in his service list did petitioner list the personal (or even
       business) addresses of any of the parties. As we noted earlier, in the context of election
       cases, service to a party’s attorney, rather than to a party personally, is entirely improper
       under the Code and directly violates section 10-10.1. See Nelson, 389 Ill. App. 3d at 87;
       Hough, 338 Ill. App. 3d at 1094; Allord, 288 Ill. App. 3d at 902.
¶ 34        In an effort to, perhaps, clarify his actions, petitioner filed multiple documents on
       January 18, 2011, immediately before, as well as after, the trial court’s hearing of his matter.
       However, none of these save his claim. Before the hearing, he filed a document entitled
       “Supplemental Certificate of Service and Corrected Notice of Filing–Corrected Certificate
       of Service.” In it, he stated that he mailed his petition to the parties on January 12, 2011, not
       January 11, 2011 as he stated originally in his proof of service when he filed his petition with
       the court. This, technically, is irrelevant–as we have noted, the five-day time period for
       service under section 10-10.1 elapsed on January 12, 2011; so, whether petitioner mailed his

                                                 -10-
       petition on January 11 or one day later, he was still within the proper time limit. Next,
       petitioner included a “corrected” certificate of service, stating that he served the parties by
       “certified mail–return receipt requested.” However, the service list he attached to this was
       identical to the original one he filed with his petition, listing that he served the Board and
       its members “c/o: James Scanlon, General Counsel” and objectors “c/o: Thomas Jaconetty,
       Esq., Attorney for Objectors.” Again, service to a necessary party’s attorney in an election
       case does not equate to proper service of the necessary party itself under section 10-10.1.
       And, immediately before his hearing, petitioner filed a “Supplemental Certificate of
       Service,” stating that he served objectors, each individually, with a copy of his petition by
       certified mail-return receipt requested “on January 14, 2011.” While in this document,
       petitioner finally states he served objectors not via their attorney but, rather, personally at
       their own addresses, and that he did so by certified mail–return receipt requested, he clearly
       did not do so by January 12, 2011, within the five-day time limit prescribed by section 10-
       10.1; moreover, he did not mention any such similar service upon the Board or its members.
¶ 35       After the trial court had found it lacked subject matter jurisdiction due to petitioner’s
       improper service upon the parties, petitioner continued to file more documents in his effort
       to effectuate proper service. However, just as those he filed before his hearing, none of these
       even remotely indicate that he complied with the service requirements of section 10-10.1.
       His first posthearing document was entitled “Section 10-10.1 Proof of Service.” In this, he
       stated that he served a copy of his petition upon all the parties by certified mail–return
       receipt requested “on January 18, 2011” (the day of the hearing), and attached photocopies
       of four certified mail receipts all dated January 18, 2011. For the first time, the service list
       indicated that petitioner served the Board and each member individually, and not “in care
       of” their attorney. However, again, petitioner was outside the five-day time limit for service
       when he did this. Petitioner’s second, and last, posthearing filing came on January 24, 2011,
       several days after the trial court’s decision. Identically entitled “Section 10-10.1 Proof of
       Service,” he stated that he served a copy of his petition “upon all Respondents” by certified
       mail–return receipt requested “a third time, on January 18, 2011.” This time, while he
       attached return receipt cards for the Board, the members and objector Raddatz, he did not
       attach a card for objector Holst or even named him as having been served. Again, then,
       petitioner failed to complete proper service upon all the necessary parties via certified mail
       within the five-day time frame of section 10-10.1.
¶ 36       Accordingly, precisely due to petitioner’s failure to comply with the strict service
       requirements of the Code regarding time and method of service, the trial court did not have
       subject matter jurisdiction over his petition for judicial review and, likewise, we do not have
       similar jurisdiction to entertain his appeal.
¶ 37       Petitioner presents a wide array of claims on appeal which he believes entitles the merits
       of his cause to be reviewed. We find that none of these, however, can effectuate this in light
       of the rules we have discussed and the record before us.
¶ 38       Petitioner’s first and main argument is that the time for filing his petition for judicial
       review did not begin to run on January 7, 2011, the date the Board deposited its written
       decision in the mail, but, rather, on the date he received it, which he states was January 10
       or 11, 2011. Pursuant to this claim, petitioner asserts that his five-day window to file and

                                                -11-
       serve his petition under section 10-10.1 did not expire, then, until January 18, 2011, when
       the trial court reopened following a weekend and a Monday holiday. Thus, he claims that
       his additional prehearing and posthearing filings regarding service should save his petition
       for review. He also blasts the Board as being “delinquent” for failing to provide proof of
       service of its decision and for failing to “adhere to its custom and practice of serving
       documents by fax or e-mail delivery.”
¶ 39        Petitioner’s argument is wholly unsupported by any case law or legal precedent. Indeed,
       he presents us with none. To the contrary, sections 10-10 and 10-10.1 are plain, ordinary and
       unambiguous. If a party is not present at the open proceedings when the Board issues its
       written decision, the Board is permitted, within its statutory purview, to either personally
       deliver its decision or mail that decision to the party or his attorney of record. Under section
       10-10, if the Board chooses to mail its decision, “the decision shall be deemed to have been
       served *** on the date when” the Board deposits a copy of it “in the United States mail, in
       a sealed envelope or package, with postage prepaid.” 10 ILCS 5/10-10 (West 2010). And,
       under section 10-10.1, it is “within 5 days after service of the decision” by the Board in
       which petitioner must file his petition for judicial review and properly serve it upon the
       necessary parties. 10 ILCS 5/10-10.1 (West 2010). Thus, the time frame and the
       requirements upon the Board prescribed by the Code are unmistakably clear: time began to
       run on the day the Board mailed its decision (January 7, 2011), not on the day petitioner
       received it, and there is no requirement upon the Board to file any sort of proof of service
       with respect to this mailing or to perfect service by any means other than depositing it in the
       mail, such as by fax or e-mail. See, e.g., Land v. Board of Education, 202 Ill. 2d 414, 421-22
       (2002) (where the statutory language is plain, ordinary and unambiguous, we are bound to
       enforce the law as written and may not resort to other tools of statutory construction).
¶ 40        Next, petitioner claims that he “substantially” complied with the service requirements
       of section 10-10.1 by serving the parties’ attorneys by January 12, 2011, within the five-day
       statutory time limit. He further attempts to distinguish several cases which we have
       highlighted herein. Again, petitioner’s claim cannot stand. We have already discussed at
       length that strict compliance with the Code is required; this rule has been repeatedly tested
       and is now well established. See Nelson, 389 Ill. App. 3d at 86-87; Hough, 338 Ill. App. 3d
       at 1094; Bill, 299 Ill. App. 3d at 551-52; Rita, 364 Ill. App. 3d at 917. The burden was
       entirely on petitioner to meet every mandate of the Code in order to secure review of his
       petition. See Bill, 299 Ill. App. 3d at 553 (“[A]ppellants are well advised to serve and notify
       all *** necessary parties in order to perfect their appeal. Failure to exercise abundant caution
       in this matter compels the termination of an appellant’s case even before it has begun. Such
       is the unfortunate consequence” of this failure to strictly comply with the Code.). One of
       these requirements is the personal, individual service of all necessary parties–not their
       attorneys. See Nelson, 389 Ill. App. 3d at 87; Hough, 338 Ill. App. 3d at 1094; Allord, 288
       Ill. App. 3d at 902. Thus, that petitioner may have served the attorneys for the Board, its
       members and objectors with his petition by January 12, 2011 is, at best, wholly irrelevant
       and, at worst, wholly impermissible. The undeniable fact remains that he failed to timely
       serve these parties personally.
¶ 41        Petitioner’s last argument is that section 10-10.1 of the Code is unconstitutional because


                                                -12-
       the five-day time period to file and serve a petition for judicial review of a Board’s decision
       is too short. He further insists that the section violates due process and equal protection, and
       cites the Administrative Review Law (735 ILCS 5/3-103 (West 2010)) and Chin v.
       Department of Public Aid, 78 Ill. App. 3d 1137 (1979), while advocating for the imposition
       of a longer statutory time period.
¶ 42        This argument is invalid for several reasons. First, petitioner has no standing to challenge
       the constitutionality of the filing portion of section 10-10.1. A party has standing to
       challenge the constitutionality of a statute only when he has suffered under it. See In re
       Veronica C., 239 Ill. 2d 134, 150 (2010) (party lacked standing to challenge constitutionality
       of statute because she was not adversely affected by its operation); accord Cwik v.
       Giannoulias, 237 Ill. 2d 409, 423 (2010) (party has standing to challenge constitutionality
       of statute only when it negatively impacts his own rights). Here, the record establishes that
       petitioner timely filed his petition for judicial review under section 10-10.1, when he did so
       with the court on January 12, 2011. Moreover, as we have discussed, his petition was not
       only timely filed, but also properly included, as per the statute’s mandate, a brief statement
       of the reasons why the Board’s decision should be reversed and proof of service filed with
       the court. Clearly, petitioner strictly complied with this portion of section 10-10.1 and was
       not aggrieved by it in any way.
¶ 43        We consider that petitioner might have standing to challenge the service portion of
       section 10-10.1. It was his errors in relationship to this portion that divested the court of
       subject matter jurisdiction. However, his assertions that the Administrative Review Law
       should control this portion of the Code to afford more time for service and his reliance on
       Chin are completely misplaced.
¶ 44        We begin by reiterating the guiding principles of our laws regarding statutory
       interpretation. A statute is presumed constitutional, and courts must construe a statute so as
       to uphold its constitutionality when it is reasonably possible to do so. See Irwin Industrial
       Tool Co. v. Department of Revenue, 238 Ill. 2d 332, 340 (2010). The party challenging the
       statute bears the burden of clearly proving its invalidity and establishing a constitutional
       violation. See Irwin Industrial, 238 Ill. 2d at 340.
¶ 45        Arguments similar to petitioner’s that the Administrative Review Law should somehow
       control the provisions of the Code have already been addressed by our courts. Essentially,
       petitioner here argues that, since the Administrative Review Law allows 35 days for
       aggrieved parties to file their petitions for judicial review (see 735 ILCS 5/3-103 (West
       2010)), the Code must follow suit in order to protect against due process and equal
       protection violations. However, our courts have specifically examined the possible
       application of the Administrative Review Law to the Code and concluded that in only one
       instance does it apply: with respect to section 10-10.1 of the Code, where a party is
       aggrieved by a Board decision regarding section 18-120 of the Property Tax Code (35 ILCS
       200/18-120 (West 2010)). See Bill, 299 Ill. App. 3d at 554-55; see, e.g., Nelson, 389 Ill. App.
       3d at 88. Only then does the Code refer the party to the time and procedures prescribed by
       the Administrative Review Law. See Bill, 299 Ill. App. 3d at 554-55. Specifically, “[i]n
       examining section 10-10.1 of the Code, there exists no similar express language indicating
       that the Administrative Review Law should apply.” Bill, 299 Ill. App. 3d at 554. To the

                                                 -13-
       contrary, our courts have consistently held that “the Administrative Review Law will not
       dictate what procedural requirements must be followed in order to appeal a decision rendered
       by the [Board].” Bill, 299 Ill. App. 3d at 555; accord Nelson, 389 Ill. App. 3d at 88 (The
       Administrative Review Law “ ‘has no direct bearing upon the clearly drawn procedural
       mechanisms that must be followed when a[ Board] decision is appealed under [section 10-
       10.1].’ Bill, 299 Ill. App. 3d at 556.”).
¶ 46        Finally, Chin does not support petitioner’s arguments. Petitioner states that Chin stands
       for the proposition that “at least seven days after actual delivery of an administrative agency
       decision, or nine days after mail delivery,” are necessary for an aggrieved party to effectuate
       his rights. This is totally incorrect, and Chin is entirely distinguishable from the instant
       cause. First, Chin involved the application of provisions of the Public Aid Code and the
       Administrative Review Law; nowhere was the Code involved. See Chin, 78 Ill. App. 3d at
       1139. Moreover, Chin actually supports our findings, rather than petitioner’s, regarding
       when service is effectuated. That is, the Chin court reviewed an administrative decision
       which terminated a doctor’s participation in a medical assistance program. One of the issues
       raised before the court was when the 35-day time period for filing a complaint under the
       Administrative Review Law, which was the applicable statute, began to run. The Chin court
       noted that section 4 of the then-current version of the Administrative Review Law stated that
       “a decision shall be deemed to have been served either when personally delivered or when
       deposited in the United States mail, in a sealed envelope or package, with postage prepaid,
       addressed to the party affected thereby at his last known residence or place of business.”
       (Internal quotation marks omitted.) Chin, 78 Ill. App. 3d at 1139. The Chin court ultimately
       determined that this plain and unambiguous statutory language made clear that the time
       period began to run when the decision was deposited in the mail and not, as the plaintiff
       insisted, when he received the decision. See Chin, 78 Ill. App. 3d at 1139-40 (citing with
       approval this same conclusion as found in Thompson v. Illinois Civil Service Comm’n, 63
       Ill. App. 3d 153 (1978)). Finally, the Chin court also address the plaintiff’s insistence that
       his constitutional rights were violated by such a reading of the service requirement. It
       concluded that his argument failed. Examining other cases holding that shorter time periods
       for filing (for example, seven and nine days) were constitutionally valid, the Chin court
       found the 35-day period constitutional as well, and concluded that as long as the party
       seeking review receives notice within the statutory time period, that period should be upheld.
       See Chin, 78 Ill. App. 3d at 1140-41.
¶ 47        Thus, it is apparent that, not only did Chin not involve the Code, but it also presents itself
       as inherently contradictory to petitioner’s arguments here. The applicable language regarding
       service in Chin is almost identical to the language regarding service in section 10-10.1 of the
       Code, which predominates this cause. Just as the Chin court found from this language that
       service begins to run on the date a decision is placed in the mail and not from when it is
       received, we, too, find that service here began to run on the date when the Board placed its
       decision in the mail on January 7, 2011, and not from when petitioner received it on January
       10 or 11, 2011. And, any allegation that his constitutional rights are somehow violated by
       this interpretation is meritless. Petitioner received notice of the Board’s decision, he had time
       to file and serve his petition for judicial review within the statutory five-day time period of
       section 10-10.1, and he timely filed it and (attempted to) served it. He simply did not carry

                                                 -14-
       through his burden by completing proper service in the manner prescribed by section 10-10.1
       within the time period as well, which required certified mail and service upon the necessary
       parties individually.
¶ 48       Ultimately, petitioner’s failures in strictly following the service requirements of section
       10-10.1 of the Code divested the trial court of subject matter jurisdiction to consider his
       petition for judicial review of the Board’s decision to invalidate his candidacy and bar his
       name from appearing on the ballot. As the trial court did not have jurisdiction over the
       matter, we, too, lack jurisdiction to review the merits of his appeal.3 Therefore, we hold that
       the trial court properly granted the Board’s and objectors’ motions to dismiss petitioner’s
       cause, and we must dismiss the instant appeal.

¶ 49                                   CONCLUSION
¶ 50      Accordingly, for all the foregoing reasons, we affirm the order of the trial court and
       dismiss the instant appeal.

¶ 51       Order affirmed; appeal dismissed.




               3
                 Accordingly, we do not consider petitioner’s substantive claims, namely, that the hearing
       officer improperly vacated its default order when objectors initially failed to appear before him and
       that the presence of objectors’ counsel’s nonattorney clerical legal assistant before the hearing officer
       violated certain rules concerning the unauthorized practice of law.

                                                    -15-